DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 2-11 under 35 U.S.C. 101, 102 and 103 is withdrawn in view of applicants’ cancellation of claim 2 and amendment of the claims to recite a method of use.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Ryan Smith on 02/18/2022.

Claims 2 and 4 have been amended as follows:
2. (Currently Amended) A method for relaxing muscles in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition, wherein the pharmaceutical composition comprises an effective amount of a peptide comprising the amino acid sequence set forth in SEQ ID NO: 1.
the pharmaceutical composition comprises an effective amount of a peptide comprising the amino acid sequence set forth in SEO ID NO: 1.
	

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of relaxing muscles and treating a neuromuscular disease in a subject comprising administering a pharmaceutical composition comprising an effective amount of a peptide comprising the amino acid sequence of SEQ ID NO: 1 is novel and non-obvious. The method of improving a skin condition in a subject comprising administering a cosmetic composition comprising an effective amount of a peptide comprising the amino acid sequence of SEQ ID NO: 1 is novel and non-obvious.
The closest prior art is by US 2016/0289272 A1 (hereinafter “the ‘272 publication”). ‘272 teaches an oligopeptidic compound comprising SEQ ID NO: 269 which has the sequence KFLIK [0182, 0185] and further teaches a composition comprising the peptide and methods of use in treating or preventing a bacterial infection.
‘272 does not teach a method of use of the pharmaceutical or cosmetic composition comprising SEQ ID NO: 1 for relaxing muscles and for improving skin condition such as wrinkles and acne.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 2-12 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615